DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s dependent claim 5 recites the identical subject matter recited in independent claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,136,711 to Grumbine et al. (hereinafter “Grumbine”) in view of WO 2014/014751 Al to Cabot Microelectronics Corporation (hereinafter “Cabot”).

Referring to Applicant’s independent claim 1, Grumbine teaches a slurry composition for polishing a tungsten barrier layer (See Abstract), the slurry composition comprising: abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21); a sulfur-containing amino acid (col. 5, ll. 46-50; col. 6, ll. 4-9); and a corrosion inhibitor (col. 5, ll. 46-50; col. 6, ll. 4-9), wherein the sulfur-containing amino acid are present in an amount ranging from about 0.001 to about 2.0 wt% in the slurry composition (col. 6, ll. 20-24), wherein the corrosion inhibitor is present in an amount ranging from about 0.001 to about 2.0 wt% in the slurry composition (col. 6, ll. 20-24), wherein the slurry composition is used in application for polishing a tungsten barrier layer and for improved edge over erosion (EOE) (col. 3, ll. 11-25, 34-35, 49-58; col. 4, ll. 25-37), wherein the abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21) have a particle size of less than 400 nm (col. 8, ll. 17-21), wherein the sulfur-containing amino acid comprises at least one selected from the group consisting of cysteine (col. 5, l. 49) and cystine (col. 5, l. 50; col. 6, ll. 7-8), wherein the corrosion inhibitor comprises glycine (col. 6, l. 7), wherein the slurry composition has a pH of less than 5 (col. 4, ll. 59-62).  The amount of the sulfur-containing amino acid taught by Grumbine renders obvious Applicant’s claimed range.  The amount of the sulfur-containing MPEP 2144.05 [R-09.2010] (I) The amount of the corrosion inhibitor taught by Grumbine renders obvious Applicant’s claimed range.  The amount of the corrosion inhibitor taught by Grumbine lies within and shares the lowest endpoint of Applicant’s claimed range of “0.001 wt % to 0.05 wt %”. MPEP 2144.05 [R-09.2010] (I) The particle size taught by Grumbine renders obvious Applicant’s claimed range.  The particle size taught by Grumbine encompasses entirely Applicant’s claimed range of “40 nm to 100 nm”. MPEP 2144.05 [R-09.2010] (I) The pH range taught by Grumbine renders obvious Applicant’s claimed range.  The pH range taught by Grumbine shares the highest endpoint and encompasses Applicant’s claimed range of “from 1 to 5”. MPEP 2144.05 [R-09.2010] (I)
Although Grumbine teaches the slurry composition further comprises a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4; nitric acid of Grumbine is equivalent to Applicant’s claim term “a pH buffering agent”), Grumbine does not teach explicitly the pH buffering agent comprises “at least one selected from the group consisting of ammonium phosphate, ammonium hydrogen phosphate, ammonium dihydrogen phosphate, ammonium hydroxide, ammonium acetate, ammonium borate, ammonium oxalate, dibasic ammonium citrate, tribasic ammonium citrate, ammonium carbamate, dibasic ammonium citrate and tribasic ammonium citrate” according to Applicant’s claim language.
However, Cabot teaches CMP compositions that are aqueous slurries comprising a particulate abrasive, a water-soluble surface active agent, a complexing agent, and a corrosion inhibitor (See Abstract of Cabot). In at least one exemplary embodiment, Cabot teaches an aqueous CMP composition including (a) a particulate abrasive selected from the 

Referring to Applicant’s claim 2, Grumbine teaches the abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21) comprise at least one selected from the group consisting of a metal oxide (col. 7, ll. 13-16), and the metal oxide comprises at least one selected from the group consisting of silica (col. 7, l. 15), ceria (col. 7, l. 15), zirconia (col. 7, l. 15), alumina (col. 7, l. 15), titania (col. 7, l. 15), and germania (col. 7, l. 15).

Referring to Applicant’s claim 4, Grumbine teaches the abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21) are present in an amount of from about 0.5 wt% to about 15 wt% in the slurry composition (col. 7, ll. 16-18).  The amount of abrasive particles taught by Grumbine renders obvious Applicant’s claimed range.  The amount of abrasive particles taught by Grumbine encompasses entirely Applicant’s claimed range of “1 wt% to 10 wt%”. MPEP 2144.05 [R-09.2010] (I)

Referring to Applicant’s claim 5, Grumbine teaches the sulfur-containing amino acid comprises at least one selected from the group consisting of cysteine (col. 5, l. 49) and cystine (col. 5, l. 50; col. 6, ll. 7-8).

Referring to Applicant’s claim 7, the teachings “when a tungsten barrier layer is polished using the slurry composition, an edge of erosion (EOE) is measured under conditions of a speed of 10.mu.m/s to 30.mu.m/s, a rate of 10 Hz to 30 Hz and a force of 1 mg to 5 mg, a line width of each of a tungsten metal film and an insulating film is 10.mu.m, and an EOE value of a tungsten barrier layer with a pattern density of 30% is less than 200. ANG.” are inherent within and/or obvious in light of the teachings of Grumbine. Grumbine teaches a slurry composition whose 

Referring to Applicant’s claim 8, Grumbine teaches the slurry composition further comprises at least one selected from the group consisting of a corrosion inhibitor (col. 5, ll. 46-50; col. 6, ll. 4-9), a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4) and an oxidizer (col. 4, ll. 63-64; col. 5, ll. 2-6, 9-13).

Referring to Applicant’s claim 13, Grumbine teaches the oxidizer (col. 4, ll. 63-64; col. 5, ll. 2-6, 9-13) comprises at least one selected from the group consisting of hydrogen peroxide (col. 5, l. 4), urea hydrogen peroxide (col. 5, ll. 4-5), periodic acid (col. 5, ll. 10-11), periodate (col. 5, l. 11), perchloric acid (col. 5, l. 11-12), perchlorate (col. 5, l. 12), perbromic acid (col. 5, l. 11), perbromate (col. 5, l. 11), perboric acid (col. 5, l. 12), perborate (col. 5, ll. 12-13) and permanganate (col. 5, l. 13).

Referring to Applicant’s claim 14, Grumbine teaches the oxidizer is present in an amount ranging from about 0.5 wt% to about 10 wt% in the slurry composition (col. 5, ll. 28-30).  The amount of abrasive particles taught by Grumbine renders obvious Applicant’s claimed range.  The amount of abrasive particles taught by Grumbine lies within and shares the highest endpoint of Applicant’s claimed range of “1 wt% to 10 wt%”. MPEP 2144.05 [R-09.2010] (I)

Referring to Applicant’s claim 15, Grumbine teaches wherein the slurry composition has a pH of less than 5 (col. 4, ll. 59-62).  The pH range taught by Grumbine shares the highest endpoint and encompasses Applicant’s claimed range of “from 1 to 5”. MPEP 2144.05 [R-09.2010] (I)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,136,711 to Grumbine et al. (hereinafter “Grumbine”) in view of WO 2014/014751 Al to Cabot Microelectronics Corporation (hereinafter “Cabot”) as applied to claims 1 and 8 above, and further in view of KR-10-2016-0015908A to K C Tech Co. Ltd. (hereinafter “KC”) (copy provided in prior Official action).

Referring to Applicant’s claim 12, although Grumbine teaches the slurry composition further comprises a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4; nitric acid of Grumbine is equivalent to Applicant’s claim term “a pH buffering agent”), Grumbine does not teach explicitly the pH buffering agent 
However, KC teaches a slurry composition for polishing a tungsten barrier layer (See Abstract; page 17, paragraph 475 of KC), the slurry composition comprising: abrasive particles (page 8, paragraph 88 of KC); and a sulfur-containing amino acid (page 8, paragraph 88 of KC).  KC teaches the slurry composition further comprises at least one selected from the group consisting of a corrosion inhibitor (page 8, paragraph 95 of KC), a pH buffering agent (page 9, paragraph 156 of KC) and an oxidizer (page 9, paragraph 156 of KC).   In particular, KC teaches the pH buffering agent (pages 9-10, paragraph 163 of KC) comprises an ammonium derivative (page 8, paragraph 95 of KC) present in an amount of 0.01 wt % to 1.0 wt % in the slurry composition (page 10, paragraph 178 of KC).  There is a reasonable expectation the pH buffering agent of Grumbine can be utilized in the amount taught by KC.  Both Grumbine and KC teach a polishing composition containing abrasive particles (col. 7, ll. 13-18; col. 8, ll. 17-21 of Grumbine; page 8, paragraph 88; page 9, paragraph 126 of KC), a sulfur-containing amino acid (col. 5, ll. 46-50; col. 6, ll. 4-9 of Grumbine; page 8, paragraphs 88, 95 of KC) and a pH range (col. 4, ll. 59-62 of Grumbine; page 16, paragraph 417 of KC) altered using a pH buffering agent (col. 8, ll. 38-39; col. 11, ll. 55-56; col. 12, ll. 20-21, 59-60; col. 13, ll. 14-17; Examples 2-4 of Grumbine; pages 9-10, paragraph 163 of KC) whose constituents and pH range are identical or substantially identical to each other.  A person having ordinary skill in the art would be motivated to modify the teachings of Grumbine and utilize a pH buffering agent in the amount taught by KC (pages 9-10, paragraph 163 of KC).  A person having ordinary skill in the art would be motivated to do so given both Grumbine and KC teach a polishing composition whose pH buffering agents are utilized to achieve a pH range of less than 5 (col. 4, ll. 59-62 of MPEP 2144.05 [R-10.2019] (I)

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's claim amendments and remarks filed May 26, 2021 have been fully considered but they are not persuasive.
Applicant asserts independent claim 1 is amended to incorporate the subject matter of dependent claim 9, except for arginine, cysteine, glutamine, glutamic acid, histidine and lysine.  Applicant asserts the Grumbine reference does not teach a slurry composition for polishing a tungsten barrier layer that includes the any one of the remaining claimed corrosion inhibitors.  Next, Applicant asserts the KC Tech reference does not teach or suggest the technical effect of improving EOE of tungsten wafers described in the specification as originally filed.  Next, Applicant asserts the Grumbine reference teaches inhibitors selected from naturally occurring amino acids that do not include a sulfur atom contrary to the claimed corrosion inhibitor recited in Applicant’s independent claim 1.  Given all these reasons, Applicant asserts it is not possible for Grumbine, Cabot and KC Tech, alone or in combination, to teach or suggest all of the limitations recited in amended independent claim 1.  Applicant asserts further the KC Tech reference teaches utilizing an acid pH adjustor, rather than a claimed pH buffer as recited in amended independent claim 1.  Given this reason alone, Applicant asserts it is not possible for Grumbine, Cabot and KC Tech, alone or in combination, to teach or suggest all of the limitations recited in amended independent claim 1.  For all these reasons, Applicant asserts independent claim 1, and claims 2, 4, 5, 7, 8 and 12-14 depending therefrom, are patentable over the teachings of Grumbine, Cabot and KC Tech, alone or in combination, and the pending claim rejections should be withdrawn.
Examiner disagrees.  The Grumbine reference alone teaches the subject matter of former dependent claims 3, 5, 9 and 15 whose collective subject matter are largely incorporated into In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 [R-08.2012] (II)  With respect to Applicant’s observation the KC Tech reference does not teach or suggest Applicant’s claimed technical effect, utility need not be disclosed in the reference. MPEP 2122 [R-08.2017]  Moreover, the Office does relies on the KC Tech reference as a secondary reference, while the Grumbine reference is relied on to teach or suggest all but one claim limitation recited in Applicant’s amended independent claim 1.  Furthermore, despite Applicant’s observations of the KC Tech reference’s teachings, Applicant does not explain how those perceived differences between KC Tech and Grumbine as modified by Cabot would not result in the proposed modification(s) set forth in the claim rejections of the Final Official action mailed March 26, 2021.  For all these reasons, Applicant’s claim amendments and remarks are not considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731